 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 4 East Coast Services, Inc. 
and International Brother-
hood of Electrical Work
ers, Local 575, AFLŒ
CIO.  Case 9ŒCAŒ40399 
January 15, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND SCHAUMBER
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint. 
 Upon a charge and amended 

charge filed by the Union on July 29 and October 21, 
2003, respectively, the General Counsel issued the com-
plaint on October 28, 2003, against East Coast Services, 
Inc., the Respondent, alleging that it has violated Section 
8(a)(1) and (3) of the Act.  
The Respondent failed to file 
an answer. 
On December 5, 2003, the General Counsel filed a 
Motion for Default Judgment with the Board and a 

memorandum in support.  
On December 10
, 2003, the 
Board issued an order transferring the proceeding to the 

Board and a Notice to Show Cause why the motion 

should not be granted.  The Respondent filed no re-
sponse.  The allegations in the motion are therefore un-
disputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 

from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 
that unless an answer was received within 14 days from 
service of the complaint, all the allegations in the com-
plaint would be considered admitted.  Further, the undis-

puted allegations in the General Counsel™s motion dis-
close that the Region, by letter dated November 18, 
2003, notified the Respondent 
that unless an answer was 
received by November 26, 
2003, a motion for default 
judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer, we grant the General Coun-
sel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent has been en-
gaged in performing electrical contracting work and in-
stalling fire alarm systems out of its Huntington, West 
Virginia facility.  During the 12-month period preceding 
issuance of the complaint, the Respondent, in conducting 
its operations, received revenues in excess of $50,000 for 
services performed outside the State of West Virginia. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act and that International Brotherhood of Elec-

trical Workers, Local 575, 
AFLŒCIO, is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the position(s) set forth opposite their respective names 

and have been supervisors of the Respondent within the 
meaning of Section 2(11) of the Act and agents of the 
Respondent within the meaning of Section 2(13) of the 

Act:  Erin Thomas        ŠChief Executive Officer/President 
Chris Hutchinson ŠTreasurer/Supervisor 
Tim Pope        ŠSupervisor 
Anthony Case       ŠSupervisor 
 The Respondent, by Anthony Case, at the Respon-
dent™s jobsite known as the Clay Township schools pro-

ject: 
(a) About July 25, 2003, told an employee that em-
ployee James Shope was fired 
because of his union activ-
ity. (b) About July 25, 2003, to
ld an employee that em-
ployee Becky Reffitt would be 
transferred because of her 
union activity. 
(c) About August 7, 2003, coercively asked an em-
ployee if he was a member of a union. 
(d) About August 7, 2003, told an employee that union 
activity would get him fired. 
(e) About August 11, 2003, coercively interrogated 
employees about their union activities. 
(f) About August 21, 2003, threatened employees with 
physical harm if they talked to the National Labor Rela-
tions Board. 
About July 25, 2003, the Respondent terminated its 
employee James Shope, and about July 28, 2003, the 

Respondent transferred its employee Becky Reffitt.  The 
Respondent engaged in this 
conduct because these em-
ployees joined, supported, or 
assisted the Union and en-
gaged in concerted activities and to discourage employ-

ees from engaging in these activities. 
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has been interfering with
, restraining, and coercing 
employees in the exercise of
 their rights guaranteed in 
Section 7 of the Act, in violation of Section 8(a)(1) of the 
341 NLRB No. 2 
 EAST COAST SERVICES
 5Act.  In addition, by terminating James Shope and trans-
ferring Becky Reffitt, the Respondent has been discrimi-
nating in regard to the hire or tenure or terms or condi-
tions of employment of its employees, thereby discourag-

ing membership in a labor organization in violation of 
Section 8(a)(3) of the Act.  The Respondent™s unfair la-
bor practices affect commer
ce within the meaning of 
Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(3) 
and (1) by discharging James Shope and transferring 

Becky Reffitt, we shall order the Respondent to offer 
them full reinstatement to their former jobs, or, if those 
jobs no longer exist, to substantially equivalent positions, 

without prejudice to their seniority or any other rights or 
privileges previously enjoyed, and to make them whole 
for any loss of earnings and other benefits suffered as a 

result of the discrimination against them.  Backpay shall 
be computed in accordance with 
F. W. Woolworth Co
., 
90 NLRB 289 (1950), with interest as prescribed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987).  The 
Respondent shall also be required to remove from its 
files any and all references to the unlawful discharge of 

Shope and transfer of Reffitt,
 and to notify them in writ-
ing that this has been done and that the discharge or 

transfer will not be used 
against them in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, East Coast Services, Inc., Huntington, West 
Virginia, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Telling employees that employees were fired be-
cause of their union activity. 
(b) Telling employees that employees would be trans-
ferred because of their union activity. 
(c) Coercively asking employees if they are members 
of a union. 
(d) Telling employees that union activity would get 
them fired. 
(e) Coercively interrogating employees about their un-
ion activities. 
(f) Threatening employees with
 physical harm if they 
talked to the National Labor Relations Board. 
(g) Terminating, transferring, or otherwise discriminat-
ing against employees becaus
e they support the Interna-
tional Brotherhood of Electri
cal Workers, Local 575, 
AFLŒCIO, or any other labor organization, and engage in 

protected concerted activities, or to discourage employ-
ees from engaging in such activities. 
(h) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
James Shope and Becky Reffitt full reinstatement to their 
former positions or, if those positions no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed. 
(b) Make James Shope and Becky Reffitt whole for 
any loss of earnings and other benefits suffered as a re-

sult of their unlawful termination and transfer, respec-
tively, with interest, in the manner set forth in the remedy 

section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful ter-

mination of James Shope and transfer of Becky Reffitt, 
and within 3 days thereafter, notify them in writing that 
this has been done, and that the unlawful termination or 

transfer will not be used 
against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Huntington, West Virginia, copies of the 

attached notice marked ﬁAppendix.ﬂ
1  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 9, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
                                                          
 1 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 6 ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since July 25, 
2003. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT tell employees that employees were fired 
because of their union activity. 
WE WILL NOT tell employees that employees would be 
transferred because of their union activity. 
WE WILL NOT coercively ask employees if they are 
members of a union. 
WE WILL NOT tell employees that union activity would 
get them fired. 
WE WILL NOT coercively interrogate employees about 
their union activities. 
WE WILL NOT threaten employees with physical harm if 
they talked to the National Labor Relations Board. 
WE WILL NOT terminate, transfer, or otherwise dis-
criminate against employees 
because they support the 
International Brotherhood of
 Electrical Workers, Local 
575, AFLŒCIO, or any other labor organization, and en-
gage in protected concerted activities, or to discourage 
employees from engaging in such activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer James Shope and Becky Reffitt full rein-
statement to their former positions or, if those positions 

no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make James Shope and Becky Reffitt whole 
for any loss of earnings and other benefits suffered as a 

result of their unlawful termination and transfer, respec-

tively, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any and all references to the 

unlawful termination of Jame
s Shope and transfer of 
Becky Reffitt, and 
WE WILL within 3 days thereafter, no-
tify them in writing that this has been done and that the 

unlawful termination or transf
er will not be used against 
them in any way. 
 EAST COAST SERVICES
, INC.    